McCay, Judge.
The verdict in this case is shockingly large, and as to the item for the interest of the plaintiff in the old property, etc., it is dearly wrong. The defendants below were, under the evidence, in no way answerable for that, and there is hardly any view of the evidence that will justify the amount of this verdict that does not include this item in the finding. We have been appealed to, to direct this item to be written off and to let the verdict stand in this condition. But we decline to .do so. We agree with the judge that the verdict is a hasty one, evidently made up under a leauing by the jury in favor *155of the plaintiff in the case, and as the judge has granted a new trial, we think it in accord with the principles of justice that there should be a new trial. The large demand made by the plaintiff and the extravagant estimate by some of his 'witnesses of the value of his services, look to us as fabulous and oppressive, and we think the defendant in error entitled at least to the verdict of another jury.
Judgment affirmed.